Citation Nr: 0030038	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychosis and/or post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the veteran's application 
to reopen his claim of entitlement to service connection for 
an acquired psychosis and/or post-traumatic stress disorder 
(PTSD).   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  In an unappealed RO rating decision dated in October 
1997, the veteran's claim for entitlement to service 
connection for an acquired psychosis and PTSD was denied.

3.  The evidence received since the October 1997 RO rating 
decision is cumulative of previous evidence, and is not 
relevant or probative to the question of whether the veteran 
has an acquired psychosis and/or PTSD that is related to 
service.


CONCLUSIONS OF LAW

1.  The October 1997 RO rating decision which denied 
entitlement to service connection for an acquired psychosis 
and PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence submitted since the October 1997 RO rating 
decision is not new and material and the veteran's claim for 
this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for an acquired psychosis and/or PTSD be 
reopened.  The veteran's claim for service connection had 
been denied in a October 1997 rating decision.  In that 
decision, the RO determined that the evidence did not 
constitute new and material evidence with respect to an 
acquired psychosis disorder.  With respect to a claim for 
PTSD, the rating decision indicated that the RO essentially 
determined that the evidence did not show a confirmed 
diagnosis of PTSD based on confirmed stressors.

The veteran was notified of the October 1997 decision that 
month, but did not timely appeal the decision and it became 
final, based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  That rating decision was the last final decision 
before the veteran's present attempt to reopen his claim. 

After the veteran was hospitalized by VA in June 1998, the 
claim was reopened and a September 1998 rating decision 
denied service connection for an acquired psychosis and/or 
PTSD, on the grounds that the evidence currently submitted by 
the veteran was not new and material.  The veteran appealed 
the September 1998 rating decision.

The evidence pertinent to the issue of service connection for 
an acquired psychosis and/or PTSD, which was of record at the 
time of the RO's October 1997 final decision, included the 
veteran's DD Form 214, Service Personnel Record Form, service 
medical records, and private and VA medical records of 
treatment and examinations.  In summary, these records show 
that during service, the veteran made no complaints referable 
to any psychiatric disorder.  During his July 1971 discharge 
examination, he reported no psychiatric related complaints; 
and the psychiatric evaluation was normal.  

After service, VA medical treatment records show that the 
veteran was hospitalized from December 1972 to March 1973 for 
complaints diagnosed as anxiety neurosis and schizoid 
personality.  VA treatment records in December 1972 show 
complaints that the veteran was afraid that he was having 
flashbacks.  After mental status examination, the examiner's 
impression was that the veteran was suffering from some kind 
of sexual identity crisis; and that the veteran may also have 
a passive-dependent personality.

The report of a September 1978 VA examination contains a 
diagnosis of paranoid schizophrenia in partial remission.  
Private medical records from May 1991 to June 1992 report a 
history of psychiatric treatment since October 1977; and 
contain diagnoses of schizophrenia, paranoid type, and 
chronic paranoid schizophrenia in remission.  The report of 
an August 1992 VA examination contains a diagnosis of 
schizoaffective disorder.

In October 1992, the veteran provided a list of certain 
stressful combat related experiences during service.  

VA medical records in May 1997 show that the veteran was 
hospitalized for approximately one week in May 1997 for 
complaints diagnosed as schizophrenia with a history of 
depression versus schizoaffective disorder; depression; 
alcohol abuse; and posttraumatic stress disorder, in 
remission.

The record shows that the veteran failed to report for a VA 
examination scheduled for September 1997.

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Evans, 9 Vet. App. 273, 283; but 
see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

Generally, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence of a psychosis may be presumed under certain 
circumstances if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 U.S.C.A. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the claimed stressor is related to 
combat, then service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

The documents which have been made part of the record since 
the final RO decision in October 1997 include VA medical 
treatment records from June 1998, and a report of contact 
with the veteran in August 1998.  The report of VA 
hospitalization in June 1998 shows that the veteran reported 
complaints that he was having a nervous breakdown.  That 
report contains findings from mental status examination; and 
diagnoses of adjustment disorder with depressed mood; history 
of schizophrenia; and history of polysubstance abuse (ethanol 
and questionably crack).

As noted above, in order to reopen a claim that has been 
denied in a final rating decision, the veteran must provide 
new and material evidence on the matter.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The evidence that has been provided since the October 1997 
final rating decision does not include any new and material 
evidence on the specific matter under consideration, which is 
whether the veteran's current psychiatric symptomatology is 
related to service.  The recent medical evidence from June 
1998 VA hospitalization merely shows continued treatment for 
psychiatric complaints, which at that time was diagnosed as 
adjustment disorder; with only a history of schizophrenia or 
polysubstance abuse diagnosed.  There is no new or material 
evidence provided on the critical issue of a nexus.  That is, 
as with the previous record before October 1997, the recently 
received evidence does not contain any evidence to show that 
any currently diagnosed acquired psychosis was related to 
service.  

With respect to the PTSD, the October 1997 final rating 
decision determined that there was no evidence of a confirmed 
diagnosis of PTSD, since that diagnosis had been based on the 
veteran's history and not actual findings.  That rating 
decision was further based on a determination that the 
veteran had not submitted evidence of stressors sufficient to 
warrant such a diagnosis and specific enough to be 
corroborated by service records.  Despite a number of VA 
examinations and VA and private clinical records containing 
various psychiatric diagnoses as discussed above, the prior 
evidence of record showed only one instance in which PTSD was 
diagnosed.  The record before October 1997 does not contain 
medical evidence establishing a diagnosis of the condition; 
with credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  The medical records received 
since October 1997 contain no evidence referable to these 
requirements for service connection for PTSD.  In fact, the 
only medical evidence received since October 1997, does not 
contain a diagnosis of PTSD.  That report of VA 
hospitalization in June 1998, contains a diagnosis only of 
adjustment disorder, and history of schizophrenia and 
polysubstance abuse; all of which the report does not relate 
to service.

Therefore, the Board finds that the evidence received since 
October 1997 is essentially cumulative and redundant, and 
does not bear directly and substantially upon the specific 
matter under consideration.  Further, when considered by 
itself or in connection with evidence previously assembled, 
is not so significant to the issue in this case that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the evidence submitted since the RO's 
October 1997 final rating decision is not new and material 
such that it would warrant reopening the veteran's claim.  
Therefore, the appeal is denied.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board notes that the appellant has provided lay 
statements asserting that the claimed acquired psychosis 
and/or PTSD is related to service.  However, as a lay person, 
the veteran is not competent to offer an opinion concerning 
the etiology of his claimed disorder.  Espiritu v. Derwinski, 
2 Vet. App 492 (1992).  Hence, these statements are 
insufficient to reopen this claim. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for an acquired psychosis 
and/or PTSD, the appeal is denied.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



